 
Exhibit 10.10
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (hereinafter referred to as the
“Assignment Agreement”), made as of this 15th day of September 2017 (the
“Effective Date”) by and between MacKenzie Development Company, LLC (“Assignor”)
and Adams-Aumiller Properties, LLC (“Assignee”).
 
RECITALS
 
WHEREAS, Assignor, Cavalier Development Group, LLC (“Cavalier”) and SeD Maryland
Development, LLC (“Owner”) entered into a Project Development and Management
Agreement for Ballenger Run PUD dated February 25, 2015 (the “Contract”), a copy
of which is attached as Exhibit A hereto and made part of hereof by reference;
and
 
WHEREAS, the Assignor now desires to assign and transfer all of its rights,
obligations, and interests in the Contract to the Assignee pursuant to this
Assignment Agreement; the Assignee desires to accept the assignment of all the
Assignor’s rights, obligations, and interests in the Contract pursuant to this
Assignment Agreement; and Cavalier and Owner desire to consent to the assignment
from the Assignor to the Assignee.
 
NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual entry into this Agreement
by the parties hereto, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by each party hereto, the
parties hereto hereby agree as follows:
 
Section 1. Assignment. The Assignor hereby assigns to the Assignee, and the
Assignee hereby accepts and assumes from the Assignor, all of the Assignor’s
rights, obligations and interest in and to the Contract from and after the date
hereof. Assignee represents it has reviewed the Contract, including Exhibit A
and the addendum to Exhibit A titled “MacKenzie Development Company, LLC
Qualifications”. Assignee represents that Adams-Aumiller Properties, LLC has the
same qualifications as the qualifications listed in “MacKenzie Development
Company, LLC Qualifications”.
 
Section 2. Consent. Cavalier and Owner hereby consent to the assignment from the
Assignor to the Assignee of all of Assignor’s rights, obligations, and interest
in the Contract and agree to permit Assignor to assign to Assignee all its
rights, obligations, and interest in the Contract, and permit Assignee to assume
from Assignor all its rights, obligations, and interest in the Contract.
 
Section 3. Compensation. Under the Contract, including but not limited to
Section 4 and Section 5, there is no compensation, fees, reimbursements, or any
amounts due to Assignor from Owner as of the Effective Date. Any compensation
due under the Contract for services provided on or after the Effective Date
shall be due to Assignee.
 
 
1

 
 
Section 4. Indemnification. The Assignor shall, and by its execution of this
Assignment Agreement, does indemnify and hold harmless Assignee from and against
any and all loss, damage, expense, liability or claim of liability which
Assignee may incur at any time hereafter resulting from any action taken by the
Assignor under the Contract prior to the date of this Assignment Agreement. The
Assignee shall, and by its execution of this Assignment Agreement, does
indemnify and hold harmless Assignor from and against any and all loss, damage,
expense, liability or claim of liability which Assignor may incur resulting from
any action taken by the Assignee under the Contract after the date of this
Assignment Agreement.
 
Section 5. Specific Amendments.
 
a)
The sixth sentence of Section 2 of the Contract ([Robert J. Aumiller Jr. of
MacKenzie will act as the primary point of contact for the Owner and as the
“owner’s representative”]) shall be amended to read: “Robert J. Aumiller of
Adams-Aumiller Properties, LLC will act as the primary point of contact for the
Owner and as the Owner’s representative.
b)
The following sentence in Section 4, “Developers will be permitted to allocate
monthly fees and lot settlement fees between MacKenzie and Cavalier and submit
separate monthly invoices to be paid directly by the Owner.”, shall be amended
to read: “Developers will be permitted to allocate monthly fees and lot
settlement fees between Adams-Aumiller Properties, LLC and Cavalier and submit
separate monthly invoices to be paid directly by the Owner.”
c)
Section 14 of the Contract: “Furthermore, Developers hereby certify that Charles
W.S. MacKenzie is not an officer, member or employee of Developers or MacKenzie
Development Company, LLC and in no way receives any compensation, fees or equity
from Developers” shall be deleted.
d)
The addendum to the Exhibit A title “MacKenzie Development Company, LLC
Qualifications” shall be deleted.
 
Section 6. Notices. The Notice requirement to MacKenzie is deleted in its
entirely and replaced with the following Notice to Assignee:
 
Adams-Aumiller Properties, LLC
6247 Falls Road, Building H
Baltimore, MD 21209
Attn: Robb Aumiller
robb@adams-aumiller.com
 
IN WITNESS WHEREOF, each party hereto has executed and sealed this Agreement by
its duly authorized representative, as of the day and year first above written.
 
WITNESS:
 
ASSIGNOR
 
 
 
MacKenzie Development Company, LLC
 
 
 
 
 
 
 
 
 By:
/s/ Gary T. Gill
 (SEAL)
 
 
 
Gary T. Gill, Executive Vice President
 
 
 
 
 
 

    
WITNESS:
 
ASSIGNEE
 
 
 
Adams-Aumiller Properties, LLC
 
 
 
 
 
 
 
 
 By:
/s/ Robert J. Aumiller, Jr.

 (SEAL)
 
 
 
Robert J. Aumiller, Jr., Manager
 
 
 
 
 
 

 
 
 
2

 
 
Consent to this Assignment and Assumption Agreement:
 
WITNESS:
 
CAVALIER  
 
 
 
Cavalier Development Group, LLC  
 
 
 
 
 
 
 
 
 By:
/s/ Stephen P. Oder
 (SEAL)
 
 
 
Stephen P. Oder, Manager

 
 
 
 
 
 

 
 
WITNESS:
 
OWNER
 
 
 
SeD Maryland Development, LLC
 
 
 
By: SeD Development Management, LLC, Manager
 
 
 
 
 
 
 
 
 By:
/s/ Charles W.S. MacKenzie

 (SEAL)
 
 
 
Charles W.S. MacKenzie, Manager
 
 
 
 
 
 

 
 

 
 
3

 

 
EXHIBIT A
 
Project Development and Management Agreement dated February 25, 2015
 
 
 
 
 
 
 
 
 
 
 
 
4
